Title: To James Madison from Josef Yznardy, 15 June 1808
From: Yznardy, Josef
To: Madison, James



Sir
Cadiz 15th. June 1808.

Referring to what I had the honor to address you the 1st. 19th. & 27. ultimo, the object of the present will be to acquaint you that as soon as the contents of the Madrid Gazette of the 20th. May (forwarded you via Tangiers) was read throughout this Kingdom the whole nation rise proclaiming the Prince of Asturias for their King; it is calculated that at this moment there is under Arms near three hundred thousand Mens.  A Supreme Court has been established at Sevilla, whose authority the most part of the Provinces has already acknowledged.  A number of the Captain Generals have been  by the Mob as traitors and others have escaped.
On the 2d. instant an Armistice was Signed with the Blockading Squadron and the Ports are free.  The enclosed Documents will give you a more correct idea of the actual state of things than what I can discribe.  According to the enthousiasm which these people are in, I would not be surprized that in the course of some months we will have near a Million of men compleatly armed.  The British are supplying plenty of arms.  Five thousand British troops have landed at Ayamonte to coopperate with the Spaniards in case any French Troops should come that way from Portugal.  The French fleet composed of Five Ships and a Frigate have surrender’d after loosing a great deal of the Crew.  I will continue (as opportunitys offer) sending you all the Documents that may be published respecting the actual State of things.
Owing to this change, the Vessels detained in this Bay for being boarded or spoken by British Vessels have been liberated.  I hope the same will happen with those detained at Algeciras by the Privateers as you will be informed pr the enclosed answer from the Captain General of the Navy Department to my representation on that Subject.  None of the orders from the Grand Duke or Council of Castille are obeyed.  With Sentiments of high Consideration I have the honor to be with profound Respect Your most obedt. hble Ser

Josef Yznardy

